Name: 2006/295/EC: Commission Decision of 18 April 2006 amending Annex I to Decision 2004/438/EC as regards raw milk and raw-milk based products from Chile and updating the entry in that Annex for the former Yugoslav Republic of Macedonia (notified under document number C(2006) 1546) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  processed agricultural produce;  America;  trade;  health
 Date Published: 2006-04-21; 2007-05-08

 21.4.2006 EN Official Journal of the European Union L 108/24 COMMISSION DECISION of 18 April 2006 amending Annex I to Decision 2004/438/EC as regards raw milk and raw-milk based products from Chile and updating the entry in that Annex for the former Yugoslav Republic of Macedonia (notified under document number C(2006) 1546) (Text with EEA relevance) (2006/295/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 8(1) and (4) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 11(1) thereof, Whereas: (1) Commission Decision 2004/438/EC of 29 April 2004 laying down animal and public health and veterinary certification conditions for introduction in the Community of heat-treated milk, milk-based products and raw milk intended for human consumption (3) sets out a list in Annex I to that Decision of third countries from which Member States are authorised to import raw milk and raw-milk based products. (2) Following an inspection mission to Chile by experts from the Commission, the competent veterinary services of Chile confirmed that that third country should not be listed in 2004/438/EC for import into the Community of raw milk and raw-milk based products for technical and sanitary reasons. (3) The entry for Chile for raw milk and raw- milk based products in column A of Annex I to Decision 2004/438/EC should be amended accordingly. (4) In addition, it is appropriate to update a footnote in that Annex for the former Yugoslav Republic of Macedonia. (5) Annex I to Decision 2004/438/EC shall be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/438/EC, is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 21 April 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 206, corrected by OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (3) OJ L 154, 30.4.2004, p. 72, corrected by OJ L 92, 12.4.2005, p. 47. ANNEX ANNEX I +  = country is authorised. 0  = country is not authorised. ISO code of third country Third country Column A Column B Column C AD Andorra + + + AL Albania 0 0 + AN Netherlands Antilles 0 0 + AR Argentina 0 0 + AU Australia 0 + + BG Bulgaria 0 + + BR Brazil 0 0 + BW Botswana 0 0 + BY Belarus 0 0 + BZ Belize 0 0 + BH Bosnia-Herzegovina 0 0 + CA Canada + + + CH Switzerland + + + CL Chile 0 + + CN People's Republic of China 0 0 + CO Columbia 0 0 + CR Costa Rica 0 0 + CU Cuba 0 0 + DZ Algeria 0 0 + ET Ethiopia 0 0 + GL Greenland 0 + + GT Guatemala 0 0 + HK Hong Kong 0 0 + HN Honduras 0 0 + HR Croatia 0 + + IL Israel 0 0 + IN India 0 0 + IS Iceland + + + KE Kenya 0 0 + MA Morocco 0 0 + MG Madagascar 0 0 + MK Former Yugoslav Republic of Macedonia (1) 0 + + MR Mauritania 0 0 + MU Mauritius 0 0 + MX Mexico 0 0 + NA Namibia 0 0 + NI Nicaragua 0 0 + NZ New Zealand + + + PA Panama 0 0 + PY Paraguay 0 0 + RO Romania 0 + + RU Russia 0 0 + SG Singapore 0 0 + SV El Salvador 0 0 + SZ Swaziland 0 0 + TH Thailand 0 0 + TN Tunisia 0 0 + TR Turkey 0 0 + UA Ukraine 0 0 + US United States of America + + + UY Uruguay 0 0 + ZA South Africa 0 0 + ZW Zimbabwe 0 0 + (1) The former Yugoslav Republic of Macedonia; provisional code that does not prejudice in any way the definitive nomenclature for that Country, which is to be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations.